 COMBUSTION ENGINEERING, INC.CombustionEngineering,Inc.andCarl JonesMillwrights Local Union 1103,United Brotherhood ofCarpenters and Joiners,AFL-CIOandCarl Jones.Cases 25-CA-3857 and 25-CB-1008May 18, 1971DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSFANNINGAND BROWNOn January27, 1971,Trial Examiner Louis Libbinissued his Decision in the above-entitled proceedingsfinding the Respondents had not engaged in the unfairlabor practices alleged in the consolidated complaintsand recommending that the complaints be dismissed,as set forth in the attached Trial Examiner'sDecision.Thereafter,the General Counsel filed exceptions to theTrial Examiner'sDecision and a supporting brief, andRespondent Union filed an answering brief to the Gen-eral Counsel's exception.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended,the Na-tional Labor Relations Board has delegated its powersin connection with these cases to a three-member panel.The Board has reviewed the rulings of the Trial Ex-aminer made at the hearing and finds that no prejudi-cial error was committed. The rulings are herebyaffirmed.The Board has considered the Trial Ex-aminer'sDecision,the exceptions and briefs,and theentire record in these cases,and hereby adopts thefindings, conclusions,and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Trial Examiner and hereby orders that the com-plaints herein be, and they hereby are, dismissed intheir entirety.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASELouis LIBBIN, Trial Examiner: Upon charges filed on July13, 1970, by Carl Jones, an individual, the General Counselof the National Labor Relations Board, by the Regional Di-rector for Region 25 (Indianapolis, Indiana), issued separatecomplaints, dated August 31, 1970, against Combustion En-gineering, Inc., herein called Respondent Company or Re-spondent Combustion, and against Millwrights Local Union1003, United Brotherhood of Carpenters and Joiners, AFL-CIO, herein called Respondent Union, respectively. At thesame time, the said Regional Director also issued an OrderConsolidating Cases for hearing. With respect to the unfairlabor practices, the complaints allege that Respondent Com-190 NLRB No. 83391pany violated Section 8(a)(1) and (3) of the Act and thatRespondent Union violated Section 8(b)(1)(A) and (2) of theAct in connection with Respondent Company's employmenttermination of employees Carl Jones and Jerome D. Tesmeron July 10, 1970. In their duly filed answers, Respondentseach deny that they committed the unfair labor practicesalleged in the respective complaints.This case was tried before me at Terre Haute, Indiana, onNovember 17 and 18, 1970. All parties appeared and weregiven full opportunity to participate in said trial. On Decem-ber 31, 1970, each Respondent and the General Counsel filedbriefs,which I have fully considered. For the reasons here-inafter indicated, I find that Respondents did not engage inconduct violative of the Act and will recommend that thecomplaints be dismissed in their entirety.Upon the entire record in the case,' and from my observa-tion of the witnesses while testifying under oath, I make thefollowing:FINDINGS OF FACTITHE BUSINESS OF RESPONDENT COMPANYRespondent Combustion Engineering, Inc., a Delawarecorporation with its principal office and place of business inWindsor, Connecticut, maintains various facilities, includingthe one involved herein at Cayuga, Indiana, where it is en-gaged in the construction and repair of electrical power gene-rating equipment. During the year preceding the issuance ofthe instant complaints, a representative period, Respondentpurchased, transferred, and delivered to its various facilitiesgoods and materials, valued in excess of $50,000, which weretransported to said facilities directly from states other thanthe state wherein said facilities were located; during the sameperiod, Respondent performed services, valued in excess of$50,000, in states other than Connecticut wherein its princi-pal office and place of business is located.Upon the above admitted facts, I find, as Respondentsadmit in their respective answers, that Respondent Companyis an employer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.IITHE STATUS OF RESPONDENT UNIONThe complaint alleges, Respondents admit, the recordshows, and I find, that Millwrights Local Union 1003, UnitedBrotherhood of Carpenters and Joiners, AFL-CIO, Re-spondent Union herein, is a labor organization within themeaning of Section 2(5) of the Act.IIITHE UNFAIR LABOR PRACTICESA. Introduction; the Issues2Respondent Combustion has been engaged since August1968 in the construction of steam generating equipment atCayuga, Indiana, for Public Service of Indiana to furnishsteam for generation of electricity. In July 1970, Combustionhad at the project about 140 employees who were membersof various building trade unions. Included in this numberwere 11 employees classified as millwrights. Combustion ad-'In its brief Respondent Union moves to admit into evidence as RespUnion's Exh 3 an attached copy of the pretrial affidavit of Foreman Lawson,which affidavit had been used by the General Counsel in his examination ofLawson No objections thereto having been filed, said motion is herebygranted, and the pretrial affidavit has been placed in the official exhibit folderas Resp Union's Exh. No 3Obvious inadvertent errors in the typewritten transcript of the testimonyhave been noted and corrected'The facts set forth in this section are either admitted or undisputed 392DECISIONSOF NATIONALLABOR RELATIONS BOARDheres to an agreement with the Carpenters District Councilof Central and Western Indiana, of which Respondent Unionisanaffiliate.The agreement covers both millwrights andcarpenters, although Respondent Union limits its member-ship to millwrights.Combustion's standard procedure in hiring millwrightswas to call Respondent Union'sBusinessRepresentativeMcClure for referrals. On April 28, 1970, Combustion calledMcClure for four millwrights, two for rigging purposes andtwo for welding purposes. Unable to fill these requests,McClure calledBusinessRepresentative Eugene Pittman ofCarpenters' Local No. 1455 and 1217 in Crawfordsville, In-diana, advising that he needed two men with millwright ex-perience and inquiring if Pittman had anyone available Pitt-man replied that he had the men and thereupon referred CarlJones and Jerome Tesmer, the alleged discriminatees, toCombustion at the Cayuga project where they were hired thatday.Jones and Tesmer were carpenters by trade and were mem-bers only of Carpenters' Local Union No. 1455 and 1217,respectively.They admittedly had very little, if any, mill-wright experience. They worked for Combustion without re-ceiving any official complaints as to their work until Friday,July 10, when they were laid off by Foreman Lawson pursu-ant to instructions from Project Manager Childers.The following workday, Monday, July 13, Combustionhired two experienced millwrights, Berry and Myers, whowere members of Respondent Union and who were referredor approved by Business Representative McClure. Both hadpreviously worked as millwrights for Combustion on thesameproject. Berry was then working for another contractoron the same jobsite and had applied for a millwright jobdirectly to Childers during a coffee-break about 5:30 p.m. onThursday, July 9, because the millwrights had been informedby the contractor that their work would be completed at theend of that workday. Childers stated that he needed mill-wrights and that Berry could go to work the next day if it wasall right with McClure. Berry telephoned McClure on Fridaymorning and was told that it was all right to go to work forCombustion and that he could report that very afternoon.However, Berry did not report for work at Combustion until7 a.m., Monday, July 13.The complaint against Respondent Combustionallegesthat Combustion violated Section 8(a)(1) and (3) of the Actby its conduct in terminating Jones and Tesmer because oftheir nonmembership in Respondent Union, because of thewithdrawal of said Union's consent to their continued em-ployment and because Respondent Union caused Combus-tion to replace them with persons who were members of, orreferred or cleared by, Respondent Union. The complaintagainst Respondent Unionallegesthat said Union violatedSection 8(b)(1)(A) and s(2) of the Act by attempting to causeand by causing Combustion to discriminate against the em-ployment of Jones and Tesmer because of their nonmember-ship in said Union, because of the said Union's withdrawalof its consent to their continued employment and becauseRespondent Union sought to cause Combustion to replacethem with persons who were members of, or referred orcleared by, said Union. It is the position of the General Coun-sel that in a telephone conversation between Respondent Un-ionRepresentativeMcClure and Combustion's ProjectManager Childers on Friday, July 10, 1970, McClure toldChilders to lay off the two carpenters and he would send himtwo millwrights the following week, and that Childers there-upon ordered the layoff of Jones and Tesmer, the only twocarpenters then employed by Combustion, pursuant toMcClure's instructions. Respondent Combustion's position isthat Jones and Tesmer were unqualified and unable to per-form skilled millwright work properly, that they were re-tained to perform less skilled work which was then available,such as cleaning,hauling,and replacing parts, that ProjectManager Childers independently decided upon the layoffswhen there was insufficient work available for inexperiencedmillwrights and a need at thattimeformore experiencedmillwrights to perform precision work, and that McClureneither requested, nor in any way influenced him to effect, thelayoffs. Respondent Union's positionis thatBusiness Repre-sentativeMcClure did not tell Childers to lay off the twocarpenters and that Respondent Union was in no way in-volved in Childers' decision to effect the layoffs.The principalissueslitigated in this proceeding are (1)whether Foreman Lawson was a supervisor within the mean-ing of the Act at the materialtimesherein, (2) the telephoneconversation between Childers and McClure on July 10, and(3)whether the layoffs of Jones and Tesmer were dis-criminatorily motivated by Combustion and caused by Re-spondent Union for discriminatoryreasons,as proscribed bythe Act.B.The Supervisory Status of Foreman LawsonOnly Respondent Combustion denies that Foreman Law-son was a supervisor under the Act.Lawson was hired on March 25, 1970, upon referral byRespondent Union of which he was a member. He held thetitle of "foreman" from the date of his hire and had stoppedperforming any manual labor about 3 months before July 10.Lawson "directed" the millwrights in the performance oftheir work and selected employees for particular work assign-ments. The performance of these functions required Lawsonto evaluate and determine the skills of the millwrights on thecrew. Lawson also had the authority to recommend discipli-nary action, including discharge. Although Childers at firsttestified that a discharge recommendation by Lawson wouldbe given weight and would be followed "after careful exami-nation and gathering of the facts, if found to be true," headmitted in his pretrial affidavit executed by him on August15, that Lawson's recommendation as to discharge would befollowed without independent investigation. Childers finallyadmitted on furtherexaminationby the General Counsel atthe instant hearing that Lawson's recommendations as to theselection of employees for layoff would, at least on occasion,be followed without independent investigations. Later, whenasked by Combustion's counsel what authority Lawsonwould have with regard to "deciding who was going to be laidoff," Childers testified, "for numbers, I would decide thenumber. But for persons, I would leave that up to him."Lawson's rate of pay was 50 cents an hour more than that ofthe millwrights.The foregoing findings are based entirely on the undisputedtestimony and admissions of Project Manager Childers. Theyclearly establish, as I find in agreement with the GeneralCounsel and Respondent Union, that at all times materialherein Foreman Lawson possessed the authorities, some ofwhich he has exercised, which render him a supervisor withinthe meaning of Section 2(11) of the Act.'3See, e g,Apex Ventilating Co., Inc,186 NLRB No 68 (TXD) COMBUSTION ENGINEERING, INC.C. Childers-McClure July 10 Telephone Conversation1.The telephone callaChilders' testimonyChilders was the first witness called by the General Coun-sel.He testified that he telephoned to McClure between 2:30and 2:45 p in on Friday, July 10, that at that time he (Child-ers) had already made the decision to lay these men off, andthat he had the following conversation with McClure, al-though not necessarily in the same sequence:Childers stated that he intended "to have a lay-off, a reduc-tion in force of two or three men." McClure replied, "You arethe boss and if it has to be, that is your decision." They then"discussed the problem we were having in getting welders,riggers and people with specific skills." Childers specificallyasked McClure if he could send Childers some men. McClurereplied that he thought that in the near future he would havepeople finishing up and they would be available. After re-freshing his recollection from his pretrial affidavit, Childerstestified thatMcClure stated he would probably have twomen with previous employment with Combustion availablethe first of the following week and he would send them toChilders as soon as they became available. Childers furthertestified that "I believe that I had" told him that one man hadalready come by to see him (Childers). He admitted that thisstatement does not appear in his affidavit and that he did notask McClure specifically to refer Berry, the millwright whohad previously worked for Combustion and to whom Child-ers had stated the preceding afternoon that he could come towork if he cleared it with McClure. Childers further toldMcClure that he understood there would be jobs completedin the area and there would be some millwrights available.McClure replied that he thought there would be some availa-ble in the near future.Childers denied that McClure told him to lay anyone off.b.McClure's testimonyMcClure, who was present in the hearing room whenChilders testified, was the fourth witness called by the Gen-eral Counsel He testified that he thought it was about 11 a.m.when Childers telephoned him, and that in his office at thattime were Pauline Gray, who was his secretary, and GailSchofield, a millwright who was there seeking further em-ployment. With respect to the ensuing conversation, McCluretestified as follows.Childers stated that he had a problem. In response toMcClure's query as to the nature of the problem, Childersreplied, "I have two people in my employ who are not qua-lified to do the job" and "I am going to have to replace thesemen." Childers then asked, "do I have to keep people on mypayroll who are not qualified?" McClure replied that therewas nothing in the contract which required him to keepanybody who is not qualified and that the only man he wouldhave to keep would be the union steward. Childers stated thathe was going to lay off two employees and that he was goingto employ two millwrights who had previously worked forhim in unit one and were qualified to do this type of work.McClure asked if Childers could "just use the two additionalmen." Childers replied that he could not afford the additionalexpense because he would then be required to employ anotherforeman and general foreman. McClure then stated, "Chilly,you are the man who cracks the whip over there." In responsetoChilders' query as to what McClure meant by that,McClure stated, "I have nothing to do with who you lay offand you are the boss of the job, so you can lay off whoeveryou want, other than the steward."393McClure testified that he could not "recall for sure" ifChilders mentioned the names of the two men he was goingto hire. He further testified that Childers in this conversationmade no request that McClure send millwrights over.McClure testified that he "definitely" did not at any time tellChilders that he wanted Childers to lay off the carpenters andreplace them with millwrights.c.Pauline Gray's testimonyPauline Gray was employed by Respondent Union as abookkeeper and to answer the telephone. Her immediatesupervisor isMcClure. Called as a witness by RespondentUnion, she testified that on or about July 10 she overhearda telephone conversation which McClure had with someonewhom McClure called "Chilly" in the conversation. She be-lieved this conversation occurred "before noon." She thentestified on direct-examination that "Mr. McClure was talk-ing about the possibility of a lay-off at the power plant atCayuga," that "Mr. McClure mentioned two men to be laidoff," that no names were mentioned, that Mr. McClure"more or less" said that he would not make any recommenda-tions ... that they lay off or not" and that "that was up to thecontractor." She could not recall anything else that was said.On cross-examination by the General Counsel, she testifiedthat she did not "remember the exact words" used byMcClure and that the only conversation she specificallyremembered was him saying, "it is up to you." She furthertestified that McClure received about 20 other telephone callsthat day and that she could not remember what he said in anyof them.d.Dale Schofield's testimonyDale Schofield was called as a witness by Respondent Un-ion. At that time he was the Union's recording secretary anddelegate to the District Council. He testified that in the earlyafternoon of July 10 he was in Respondent Union's office tofind out if there was any millwright work available, thatBusinessAgent McClure and Pauline Gray, the secretary,were also present in the office, and that he overheardMcClure have a telephone conversation. He further testifiedthe the first thing he heard was McClure mentioning thename "Chilly," that "a second later" the "word Cayuga cameup," and then McClure said, "you crack the whip, I am notgoingto tell you anything." He further testified that after afew minutes elapsed he heard McClure say, "you can lay offanybody that you care to exceptone man, the steward," andthat he did not remember anything else that was said. Hedenied hearing McClure at any time say, "lay off two carpen-ters and hire two millwrights."2.Childers informs Foreman Lawsona.Foreman Lawson's testimonyForeman Lawson was called as a witness by the GeneralCounsel in support of his case. Lawson at first testified thatthe first time Childers spoke to him about the layoffs was onJuly 10 and in that conversation Childers "said that he hadtalked to Mr. McClure" but did not relate what he had talkedabout. Lawson then testified that in a further conversationwith Childers that day "Childers stated that he would like tolay off possibly three men, two carpenters and one permitman," and that Lawson replied he would have to talk to thesteward about it. When asked at that point by the GeneralCounsel if there was any further mention made of McClure,Lawson testified, "No." The General Counsel thereupon 394DECISIONS OF NATIONAL LABOR RELATIONS BOARDasked Lawson to read paragraph 10 of his pretrial affidavit.4When Lawson was then asked if his memory was refreshedas to whether Childers mentioned his conversation withMcClure, Lawson testified, "I can't say positive that he didsay that Mr. McClure told him to lay off the two men." Whenasked at that point what he had stated in his affidavit, Lawsontestified, "That Mr. Childers had gotten a telephone call fromIrishMcClure and McClure told him that hecouldlay offtwo carpenters and that he would send him two millwrights."(Emphasis added.) Lawson then admitted, in response to theGeneral Counsel's question, that paragraph 9 of his affidavitcontains the sentence that "McClure had told Childers to layoff two carpenters and he, Irish, would send him two mill-wrights."5 The General Counsel then asked if "that is yourbestmemory of that conversation," and Lawson testified,"Yes, I guess it is."On cross-examination, Lawson testified that he spoke toChilders about the layoffs only twice that day, and that hisonly recollection of Childersmentioninghis conversationwith McClure was during the first conversation. When askedby Combustion's counsel if he can "testify exactly whatChilders told him," independently of his affidavit, Lawsontestified, "I cannot testify to that telephone call.... The bestthat I can remember . . is what I stated the first time," thatChilders said he had talked to McClure on the telephone and"wanted him to lay off two carpentersand apermit man."The cross-examination continues as follows:Q. When you say "he" wanted to lay off two carpen-ters and a permit man, who do you mean by "he?"A.Mr. Childers.Q. You don't mean Mr. McClure?A. That's right.Q. That is your best recollection as of right now?A. That's right.Counsel for Combustion further cross-examined Lawson onthis point as follows:Q. To the best of your recollection, what did Mr.Childers tell you about that call?A. That he had talked to Mr. McClure and that he wasto lay off two men, three men, really, to start with.Q. He was to or he was going to, or was instructed toor not?A. He was going to.Q. You're talking about Mr. Childers?A. Mr. Childerswas goingto lay off three menQ. Did he tell you that Mr. McClure told him to dothis?A I can't say for a fact that he did.In response to a later question by the Trial Examiner as towhat Childers told Lawson when the latter spoke to Childersthe first time that day, Lawson testified:That he had talked to Mr. McClure and he was going tolay off-he was going to lay off two carpenters and onepermit man. Then I went and got Mr. Holt and cameback He told Mr. Holt and I the same thing'The relevant portion of this paragraph is as followsAt the time that Jones was told he was being laid off, [UnionSteward] Holt or Imay have mentionedthat Childers had gotten atelephone call from Irish McClure and that McClure had told Childersto lay off two carpenters and that he (Irish) would send him two mill-wrights Monday morning I recall Childersmentioned something aboutsuch a telephone conversation with McClureand discussing this withHolt [Emphasis supplied ]I note that his sentence in the affidavit relates what Lawson or Holt mayhave toldJones and that the reference in the affidavit to Lawson's recollec-tions of what Childers told him about McClure's telephone call is to"something about such a telephone conversation."See In4, suprab.Childers' testimonyChilders testified that after his telephone conversation withMcClure he told his millwright foreman, Lawson, that he"would like to have a layoff of two or three millwrights," thatLawson stated he would have to get Union Steward Holt anddiscuss it with him, and that about 15 minutes later he talkedto Lawson and Holt in the same place and told them the samething. Childers further testified that "probably in the conver-sation" he mentioned his telephone call with McClure andthat it "was likely" he stated that there would be more skilledpeople available in the future. He further testified that if hehad told them that McClure had instructed him to lay offpeople he "sure would" have remembered it and that he hadno such recollectionc.Jones' testimonyCarl Jones, one of the alleged discriminatees, testified thathe was informed of his layoff by Lawson on the afternoon ofJuly 10 and that during the conversation Lawson stated thatChilders had told Lawson that McClure had called Childersand told Childers to lay off the two carpenters and a permitmanD. Concluding FindingsIdo not regard McClure and Childers as credible wit-nesses.Ihave arrived at this conclusion upon consideringtheir demeanor while testifying, their obvious interest in de-nying anydamagingevidence in the crucial telephone conver-sation,and the glaring conflicts and inconsistencies betweentheir respective versions of this conversation as well as withother established facts.Nor can I attach any significantweight to the pat alleged corroborating testimony of Grayand Schofield as their relationship to Respondent Union ren-ders their testimony very suspect.This leaves the testimony of Jones and Lawson, the onlytestimony which contains evidence that Lawson was told byChilders that McClure had told Childers to lay off the twocarpenters. I can attach no probative weight to the testimonyof Jones, also an obvious interested witness, as that testimonyconstitued hearsay of the rankest kind.Foreman Lawson appears to be the only neutral and disin-terestedwitnesswho testified with respect to the July 10telephone call. Testifyingas a witnessfor the General Coun-sel in the presence of his project manager and business agent,he impressed me as essentially an honest witness. I wouldaccept his testimony if the record, hereinabove detailed, hadclearly and unequivocally demonstrated what his real tes-timony was on this crucial issue. I can appreciate the embar-rasingposition in which he was placed by appearing as awitnessagainst hisemployer and union. It may well be thatdue to a reluctance to appear to be testifying too stronglyagainstthe interests of his employer and union, he at timesdeliberatelymuted and recanted his most damaging state-mentson thisissue.Or it may be that he was truly confusedand unawareof the different effect resulting from his choiceof wordsin relatingwhat Childers told him, as for examplebetween the words "would," "could," and "should," and thathe actually did not fully recall Childers' exact choice of wordsin hisdescription of his conversation with McClure. What-ever thereason,the factremainsthat Lawson at differenttimes testified on both sides of the crucialissue.At first hetestified that Childers only mentioned that he had talked toMcClure on the telephone and that Childers did not relatewhat he had talked about. Then after further prodding by theGeneral Counsel with the use of Lawson's pretrial affidavit,he testified that he could not be "positive" that Childers didsay that McClure told him to lay off the two men. Thereafter, COMBUSTION ENGINEERING, INCat different times he answered both in the affirmative and inthe negative the crucial question as to whether Childersstated he was told by McClure to lay off the two carpenters.Itwould not be an exaggeration to characterize Lawson'stestimony as being at times, confusing, equivocal,and contra-dictory.On the other hand,some aspects of his testimony onthis point coincide with some portions of the versions givenby Childers and McClure.Lawson'sabove-described testimony,considered as awhole, does not in my judgment warrant a finding that Child-ers stated he was told by McClure to lay off the two carpen-ters.Nor does the record otherwise disclose any evidence andsurrounding circumstances which,while not free from suspi-cion, would warrant an inference that McClure did in factmake such a statement to Childers.As I regard such a findingor findings essential to sustain the General Counsel's case, Ifind that, in their absence, the General Counsel has failed toestablisha prima faciecase against Respondents.I thereforedeem it unnecessary to consider the merits of Combustion's395remaining defenses and will accordingly recommend that thecomplaints be dismissed in their entirety.CONCLUSIONS OF LAW1.By laying off Carl Jones and JeromeTesmer on July 10,1970,Respondent Combustion has not engaged in unfairlabor practices within the meaning of Section 8(a)(1) and (3)of the Act.2. In connection with the aforestated layoffs, RespondentUnion has not engaged in unfair labor practices within themeaning of Section8(b)(1)(A) and (2) of the Act.RECOMMENDATIONSUpon the basis of the foregoing findings and conclusionsand pursuant to Section 10(c) of the National Labor Rela-tions Act, as amended, I hereby recommend that the com-plaints against Respondent Combustion and Respondent Un-ion, Terre Haute, Indiiana,be dismissed in their entirety.